DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 13-14 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/22, 9/23/21, 6/14/21, 3/11/21 and 11/30/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Chang” (US 2020/0185299) in view of “Baks” (US 2016/0049723). 
Claim 1: Chang discloses an apparatus, comprising: 
an antenna module (Fig. 4M); and 

an antenna substrate (410+406); 
a plurality of three-dimensional (3-D) antenna cells 412 mounted on a first (top) surface of the antenna substrate; and 
a packaged circuitry 402 mounted on a second (bottom) surface of the antenna substrate [0093], wherein the packaged circuitry is electrically connected with the plurality of 3-D antenna cells [0094], 
wherein the antenna module is mounted on the hole via the packaged circuitry (see Fig. 4M).
Chang fails to expressly teach a plurality of said antenna modules, the PCB having a plurality of said hole, wherein each antenna module of the plurality of antenna modules is mounted on the plurality of holes via a corresponding packaged circuitry of a plurality of said packaged circuitry. 
However, pluralizing known elements, e.g., the PCB hole, the antenna module and the package circuitry of Chang, is well established in the art for obtaining desired antenna (communication) parameters. 
Nevertheless, Baks discloses a plurality of antenna modules 910-940 (Fig. 9) having a corresponding packaged circuitry 130 (Fig. 6) of the plurality of packaged circuitry 130-1: 130-4 (Fig. 9).
Baks teaches [0068] “As further shown in FIG. 9, in one embodiment of the invention, a plurality of RFIC chips 130-1, 130-2, 130-3, and 130-4 (shown in phantom as dashed lines) can be implemented in a wireless communications package, wherein each RFIC chip 130-1, 130-2, 130-3, and 130-4 controls operation of the respective sub-arrays of patch antenna elements 910, 920, 930 and 940. In this embodiment, the RFIC chips 130-1, 130-2, 130-3, and 130-4 would be flip-chip bonded to a package carrier (e.g., carrier 110) and communicate with each other over control lines formed within an interface layer (e.g., interface layer 830, FIG. 8) to coordinate operation of the phased array antenna system 900.”

 
Claims 2 and 13-14: Chang discloses the apparatus according to claim 1, wherein each of the plurality of 3-D antenna cells 412 is a 3-D metal stamped antenna (see Fig. 4M); 
further comprises a first supporting ball 320 (Fig. 3A) on a first (left) side of a packaged circuitry 302 of the plurality of packaged circuitry and a second supporting ball 320 on a second (right) side of the packaged circuitry on the second surface of the antenna substrate; 
wherein the heat sink 314 is in direct contact with the PCB 316 and the plurality of holes (a skilled artisan would appreciate that PCB 316 inherently has a plurality of holes for accommodating heat sink 314).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Baks as applied to claim 1 above, and further in view of “Dang” (US 2015/0340765). 
Claim 3: Chang is silent regarding wherein a height of each of the plurality of 3-D antenna cells is one-fourth of wavelength at an operational frequency; or 
wherein a width of each of the plurality of 3-D antenna cells is half of wavelength at an operational frequency.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Chang’s invention such that a height of each of the plurality of 3-D antenna cells is one-fourth of wavelength at an operational frequency or wherein a width of each of the plurality of 3-D antenna cells is half of wavelength at an operational frequency, in order to obtained tuned antenna performance characteristics. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doan (US 7675465), Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845